No



                                                                No. 98-375



                              IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                             1998 MT 304N




                                                       STATE OF MONTANA,



                                                       Plaintiff and Respondent,



                                                                      v.



                                                    TRAVIS LEE RONNINGEN,



                                                       Defendant and Appellant.




                             APPEAL FROM: District Court of the Sixteenth Judicial District,

                                                 In and for the County of Rosebud,



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-375%20Opinion.htm (1 of 4)4/20/2007 2:11:11 PM
No

                                              Honorable Joe Hegel, Judge Presiding.




                                                      COUNSEL OF RECORD:



                                                              For Appellant:



                                        John Houtz, Attorney at Law, Forsyth, Montana

                                                             Havre, Montana



                                                             For Respondent:



                          Honorable Joseph P. Mazurek, Attorney General; Cregg W. Coughlin,

                                          Assistant Attorney General, Helena, Montana



                                        Lee R. Kerr, County Attorney, Forsyth, Montana




                                              Submitted on Briefs: November 5, 1998

                                                     Decided: December 8, 1998



                                                                    Filed:

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-375%20Opinion.htm (2 of 4)4/20/2007 2:11:11 PM
 No




                                       __________________________________________

                                                                     Clerk




                      Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶1. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be
reported by case title, Supreme Court cause number and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶2. Travis Lee Ronningen appeals a judgment of the Sixteenth Judicial District
Court, Rosebud County, revoking his deferred imposition of sentence on a theft
conviction. We affirm.

¶3. The sole issue on appeal is whether the District Court abused its discretion in
revoking Ronningen's deferred imposition of sentence.

¶4. A deferred or suspended sentence may be revoked upon proof by the prosecution,
by a preponderance of the evidence, that the defendant has violated the terms and
conditions of the sentence. Section 46-18-203(6), MCA. "All that is required is . . .
that the judge is reasonably satisfied that the conduct of the probationer has not been
what he agreed it would be if he were given liberty." State v. Lange (1989), 237 Mont.
486, 491, 775 P.2d 213, 216, quoting State v. Kern (1984), 212 Mont. 385, 389, 695
P.2d 1300, 1302. This Court will affirm the district court's decision to revoke a
deferred or suspended sentence unless the court abused its discretion. State v. Butler
(1995), 272 Mont. 286, 289, 900 P.2d 908, 910.

¶5. The reasons cited for revoking Ronningen's probation were that he was found in

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-375%20Opinion.htm (3 of 4)4/20/2007 2:11:11 PM
 No


possession of drug paraphernalia and that he failed to complete a court-ordered
chemical dependency evaluation. Ronningen argues that there was no evidence that
the items found in his possession and deemed drug paraphernalia--a reloading scale
and an attached list of equivalent quantities for drug sales--had been used in any
criminal activity since the time he was placed on probation. He further claims that he
did not have time to schedule a chemical dependency evaluation.

¶6. It was not necessary that a new criminal offense be established to support the
claim of violation of the court's condition that Ronningen not possess drug
paraphernalia. Possession alone was sufficient to establish violation of that
restriction. Additionally, in the seven weeks between the time the deferred sentence
was imposed and the filing of the petition for revocation, Ronningen had failed to
take even the preliminary step of scheduling the court-ordered chemical dependency
evaluation.

¶7. Having reviewed the record, we see no abuse of discretion on the part of the
District Court. The revocation of Ronningen's deferred sentence is therefore
affirmed.



/S/ J. A. TURNAGE

We concur:

/S/ KARLA M. GRAY

/S/ WILLIAM E. HUNT, SR.

/S/ JIM REGNIER

/S/ W. WILLIAM LEAPHART




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-375%20Opinion.htm (4 of 4)4/20/2007 2:11:11 PM